Citation Nr: 0730619	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from January 1977 to January 
1984.  The veteran died in September 2001.  The appellant 
seeks benefits as the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in September 2001, at the age of 42.  
The death certificate listed the immediate cause of death as 
hypoxia with cardiorespiratory standstill and that the 
immediate cause of death was due to or a consequence of 
hemoptysis and pulmonary sarcoidosis.

2.  Pulmonary sarcoidosis was not present during service, was 
not manifest within one year after separation from service, 
and did not develop as a result of any incident during 
service.

3.  Supraventricular tachycardia was not present during 
service, and did not develop as a result of any incident 
during service.

4.  The veteran did not establish service connection for any 
disabilities during his lifetime.




CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability or disease 
incurred in or aggravated by service, and pulmonary 
sarcoidosis may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).

2.  The basic eligibility requirements for entitlement to DEA 
benefits under 38 U.S.C.A., Chapter 35 are not met. 38 
U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. § 3.807 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection 

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131.  Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid. 38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a), service connection for 
sarcoidosis may be granted on a presumptive basis if the 
condition is manifested to a compensable degree within one 
year after separation from service.

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that 
the veteran died from a service-connected disability. 38 
U.S.C.A. §§ 1310, 1311.  Service connection for the cause of 
the veteran's death can be established by showing that a 
service-connected disability was either the principal cause 
of death or a contributory cause of death. 38 C.F.R. 3.312.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b).  On the other hand, 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there is a causal connection. 38 C.F.R. § 
3.312(c).  

Facts and Analysis

In this case, the appellant contends that the veteran had 
heart problems that began in service and that the veteran's 
lungs were "in very bad shape" in 1989, approximately four 
years after discharge from service.  In addition, the 
appellant contends that the veteran's pulmonary sarcoidosis 
contributed to his heart problems and chest pains which he 
allegedly "complained about constantly" while in service.

The Board has reviewed all of the evidence of record in this 
case.  The veteran was afforded a clinical evaluation and 
physical examination prior to entering service in December 
1976.  The clinical evaluation was essentially normal and the 
veteran described his health at that time as being "good."  
The veteran indicated that he took no medications and he 
provided a medical history in which he specifically denied 
ever having dizziness or fainting spells, shortness of 
breath, pain or pressure in the chest, palpitation or 
pounding heart, heart trouble, or periods of unconsciousness.

Service medical records (SMRs) associated with the claims 
file indicate that the veteran sought treatment in May 1979 
for symptoms of sinus and chest congestion.  Upon physical 
examination, the examiner found that the veteran's sinuses 
felt tight over the facial and nose region, but that the 
chest was clear.  The examiner diagnosed the veteran as 
having possible sinus congestion, prescribed Sudafed, and 
informed the veteran to return for additional care if the 
symptoms persisted for more than four days.  There is no 
evidence of record that the veteran made a follow-up 
appointment.  Chest x-rays taken in December 1979 for an 
unknown purpose show that the veteran's lung fields were 
clear.  Additionally, the radiology report noted that the 
veteran's diaphragm was "somewhat higher than usual" on the 
films, possibly because the veteran did not take a deep 
breath at the time the x-ray was taken.  The report concluded 
that "there does appear to be some cardiac enlargement."  A 
follow-up x-ray with deep inspiration was recommended.

The Board observes that the next pertinent SMR is dated July 
1981.  The SMR noted the veteran's previous chest x-ray and 
possible diagnosis of cardiomegaly.    
The veteran indicated at that time a possible history of a 
heart murmur as a child.  The veteran stated that he was told 
the heart murmur was benign.  Upon physical examination, the 
examiner found that the veteran had a premature heart beat 
with a systolic ejection murmur at the left lower sternal 
border.  An electrocardiogram (ECG) administered at that time 
was within normal limits.  The examiner noted that the 
quality of the chest x-ray taken in 1979 was poor and that 
any possible cardiomegaly found in 1979 was minimal and 
asymptomatic.  Chest x-rays taken in July 1981 were 
interpreted to be normal.  The lungs were interpreted to be 
clear of active inflammatory disease and the heart and great 
vessels were of normal size and configuration.  The examiner 
noted that the veteran had excellent exercise tolerance, with 
the ability to run three miles without complications 
(emphasis in original).

The Board notes that the veteran was treated on more than one 
occasion while in service for swollen tonsils and a sore 
throat.  In March 1982, the veteran sought treatment at the 
University of Alabama-Birmingham Emergency Room for such 
symptoms while on leave from the Army.  The veteran reported 
difficulty breathing at that time.  The examiner diagnosed 
the veteran as having probable bacterial pharyngitis, 
prescribed medications to the veteran, and instructed the 
veteran to drink plenty of water.  A note on the bottom of 
the discharge form indicated that the veteran should return 
"in a few days" for additional treatment if he did not feel 
better or if his breathing difficulties continued.  There is 
no evidence of record indicating that the veteran returned 
for a follow-up appointment.

The Board notes that the veteran was offered a physical 
examination in December 1983 prior to discharge from service.  
The veteran provided a signed statement in which he declined 
this opportunity.

The Board notes that the appellant submitted numerous private 
medical records in support of her current claim.  From the 
outset, the Board observes that there is no reference to the 
veteran's miliary service contained in the private medical 
evidence of record.  

Private treatment notes dated May 1999 from Brookwood Medical 
Center show that the veteran was admitted after experiencing 
tachy palpitations for approximately one week.  The veteran 
provided a medical history in which he was diagnosed eight 
years prior with pulmonary sarcoidosis.  The veteran reported 
that he currently had minimal exertional dyspnea, that he 
played basketball, and that he performed activities of daily 
living with little limitation.  Chest x-rays revealed 
borderline cardiomegaly and prominent interstitial markings 
bilaterally.  The examiner described the veteran's pulmonary 
sarcoidosis symptoms as "quiescent."

The Board also notes that various tests were conducted during 
the veteran's hospital stay in May 1999.  An echocardiogram 
revealed a dilated left atrium and mild left ventricular 
hypertrophy, as well as increased pulmonary artery pressure.  
The veteran's discharge summary listed the primary diagnosis 
as supraventricular tachycardia with normal coronary 
arteriography.  

In September 1999, the veteran was again hospitalized because 
of supraventricular tachycardia.  At that time, he 
participated in an electrophysiology study and underwent a 
heart catheterization to document his ventricular tachycardia 
and assist in the therapeutic decision-making process.  At 
the conclusion of these tests, the examiner fitted the 
veteran with an automatic implantable cardioverter 
defibrillator (AICD).  The examiner then speculated that the 
veteran's ventricular tachycardia "may be" related to his 
pulmonary sarcoidosis.  Again, however, no references to the 
veteran's military service are contained in these records, 
and there is no evidence linking the veteran's 
supraventricular tachycardia or pulmonary sarcoidosis to 
service.  The Board notes that multiple records from 
Cardiovascular Associates, P.C., are associated with the 
claims file.  The bulk of these records deal with maintenance 
of the veteran's AICD.  

Similarly, private medical records from Pulmonary Medicine 
Associates, P.C. detail the monitoring of the veteran's 
pulmonary sarcoidosis.  In particular, a treatment note dated 
January 2000 found the veteran to be doing "very well."  
The veteran reported at that time that he was exercising and 
had no perceived limitations.  He indicated that he had not 
had any episodes of bronchospasm or problems with 
tachyarrhythmias since his September 1999 hospitalization.  
Pulmonary function tests (PFTs) revealed a moderately severe 
restrictive defect, but the examiner noted that there was no 
indication that the veteran was a candidate for 
corticosteroid therapy at that time.      

In February 2001, the veteran reported experiencing dyspnea 
upon exertion.  It is noted that the veteran worked for the 
United States Postal Service following his discharge from 
service.  The veteran described a pulling sensation in his 
abdomen which would spread to the chest.  The veteran 
indicated that these feelings would trigger dyspnea.  A 
follow-up treatment note dated approximately one month later, 
in March 2001, found that the veteran's symptoms had not 
improved.  He reported getting breathless after moderate to 
light levels of activity.  Chest x-rays taken at that time 
were interpreted to show all four lung fields with diffuse 
interstitial infiltrates.  The examiner noted that given the 
severity of his functional impairment, the examiner supported 
the veteran's decision to pursue permanent disability.  

The veteran's application for disability retirement from the 
Postal Service is associated with the claims folder.  Letters 
from three of the veteran's doctors describe his pulmonary 
sarcoidosis and supraventricular tachycardia disabilities, as 
well as the affects of these disabilities on the veteran's 
ability to perform his job requirements as a distribution 
clerk.  No references to the veteran's military service are 
contained in the application.

The Board acknowledges that the veteran sought in-service 
treatment for symptoms of sinus and chest congestion in May 
1979, and that x-rays taken around that same time were 
interpreted to show "some cardiac enlargement."  However, 
these results were later discounted in a subsequent x-ray and 
ECG, both of which were interpreted to be normal, in July 
1981.  Although the Board is sympathetic to the appellant's 
situation, the Board notes that the medical evidence of 
record fails to show that the veteran had chest or heart pain 
that he "complained about constantly" while in service.  
Likewise, the Board acknowledges that the veteran sought 
treatment for a sore throat, sinus congestion, and breathing 
problems in service, but there is no evidence of record to 
show that the veteran had residuals from these incidents or 
chronic lung problems in service.  In fact, SMRs reveal that 
the veteran routinely had clear lungs and an excellent 
exercise tolerance. 

The Board observes that the veteran had current diagnoses of 
pulmonary sarcoidosis and supraventricular tachycardia during 
his lifetime.  Pursuant to Hickson, however, the claims for 
direct and presumptive service connection ultimately fail 
because there is no medical or lay evidence of in-service 
occurrence of these diseases, nor is there medical evidence 
of a nexus between the claimed in-service diseases and the 
then-present disabilities.  

Furthermore, the claims file is devoid of evidence to 
indicate that the veteran's pulmonary sarcoidosis was 
manifested to a compensable degree within one year after 
separation from service.  The appellant indicated in a 
September 2003 statement that the veteran was not diagnosed 
with sarcoidosis until 1989, approximately four years after 
he was discharged from service.  A May 1999 treatment note 
indicated that the veteran's pulmonary sarcoidosis was 
diagnosed eight years prior, or sometime in 1991.  
Accordingly, neither supraventricular tachycardia nor 
pulmonary sarcoidosis were incurred in or aggravated by 
service, and pulmonary sarcoidosis may not be presumed to 
have been incurred in service.

In light of the Board's analysis under Hickson, the Board 
further notes that the veteran did not establish service 
connection for any disabilities during his lifetime.  The 
death certificate shows that the veteran died in September 
2001 at the age of 42.  The immediate cause of death was 
listed as hypoxia with cardiorespiratory standstill and that 
the immediate cause of death was due to or a consequence of 
hemoptysis and pulmonary sarcoidosis.  Hypoxia is defined as 
"the reduction of oxygen supply to tissue below 
physiological levels despite adequate perfusion of the tissue 
by blood." Dorland's Illustrated Medical Dictionary 810 (27th 
edition (1988).  Hemoptysis is the expectoration of blood or 
of blood-stained sputum.  Shockley v. West, 11 Vet. App. 208 
(1998).  The death certificate does not contain any 
indication that the cause of death was related to service.  
Likewise, private medical records associated with the claims 
file do not provide any support for the claim of service 
connection for the cause of the veteran's death.

Although the appellant has expressed her own opinion that the 
veteran's death is related to service, this assertion is 
insufficient to support the current claim.  The United States 
Court of Appeals for Veterans Claims (Court) has in the past 
noted that lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Hence, any lay assertions in this regard have 
no probative value.

In summary, the evidence of record shows that the diseases 
which resulted in the veteran's death were not present during 
service, did not develop as a result of any incident during 
service, and were not manifested within the presumptive 
period following separation from service.  There is no 
competent medical evidence of record to show that the 
diseases are related to service.  Accordingly, the Board 
finds that the veteran's death was not caused by, or 
substantially or  materially contributed to by, a disability 
or disease incurred in or aggravated by service.  The Board 
considered the doctrine of reasonable doubt in reaching this 
decision, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not applicable 
in this case. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependents' Educational Assistance (DEA) Benefits

The child or a surviving spouse of a veteran is eligible for 
educational assistance benefits under 38 U.S.C.A., Chapter 35 
where the veteran was (1) discharged from service under 
conditions other than dishonorable, or died in service; or 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability. 38 C.F.R. § 
3.807(a).

In this case, the veteran had an honorable discharge from the 
United States Army.  As explained above, however, the veteran 
did not have a permanent total service-connected disability 
during his lifetime or at the time of his death, and the 
cause of the veteran's death is not service-connected.  
Accordingly, the criteria for eligibility for DEA benefits 
are not met, and neither the appellant nor the appellant's 
children are entitled to such benefits.

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the appellant and any representative 
of any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the appellant and which portion VA will attempt 
to obtain on the appellant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and (4) request or tell the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that the content requirements of the duty to 
notify the appellant have been fully satisfied. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated June 2003 informed the appellant of the type of 
evidence needed to substantiate her claims as well as an 
explanation of what evidence the appellant was to provide to 
VA in support of her claim and what evidence VA would attempt 
to obtain on her behalf.  While the letter did not explicitly 
ask that the appellant provide any evidence in her possession 
that pertains to the claim, as per § 3.159(b)(1), she was 
advised of the types of evidence that could substantiate her 
claims and to ensure that VA receive any evidence that would 
support the claims.  Logically, this would include any 
evidence in her possession.  

While the RO's June 2003 letter was issued after the rating 
decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) specifically stated in Pelegrini that it was 
not requiring the voiding or nullification of any Agency of 
Original Jurisdiction (AOJ) action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice with respect to that 
claim does not nullify the rating action upon which this 
appeal is based, and the Board specifically finds that the 
appellant was not prejudiced by the post-AOJ decision notice 
because she was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claims.  Moreover, after the notice was provided, the case 
was readjudicated and a supplemental statement of the case 
was provided to the appellant in June 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
disability rating or effective date to be assigned are 
rendered moot.  

In this case, the appellant was not specifically informed 
that service connection was not in effect for any service-
connected disability.  However, the statements that she 
submitted make it clear that she was aware that the veteran 
was not service connected for any disabilities at the time of 
his death.  It is also clear that the appellant was aware of 
the requirements to establish service connection for the 
cause of the veteran's death in the situation where service 
connection had not been established during the veteran's 
lifetime.  In her statements, it is repeatedly argued that 
the veteran's death resulted from disabilities that began in 
service and therefore service connection is warranted for the 
cause of the veteran's death.

In sum, the Board finds that any deficiency in the notice to 
the appellant or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  
Given her contentions, the appellant has demonstrated her 
affirmative understanding, i.e., she had actual knowledge of 
what was necessary to substantiate her claim.  Thus, the 
purpose of the notice, to ensure that she had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because she had actual knowledge of what was 
necessary to substantiate her claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Sanders; Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (holding that actual knowledge by 
the claimant cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate her claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of the evidence is required.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA benefits is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


